Citation Nr: 0312027	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  The propriety of an initial 10 percent evaluation for 
degenerative disc disease at L2-L3, claimed as herniated 
nucleus pulposus, low back pain and radiculopathy.

2.  The propriety of an initial noncompensable evaluation for 
benign prostatic hypertrophy.

3.  The propriety of an initial 10 percent evaluation for 
reflex sympathetic dystrophy, right upper extremity with 
lateral epicondylitis (major).

4.  Entitlement to service connection for disability 
exhibited by fatigue.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for migraine.

6.  Entitlement to service connection for nerve root 
irritation of the cervical and thoracic spine.


REPRESENTATION

Appellant represented by:	Army and Navy Union, USA


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran retired from military service in August 2000, 
after serving over 20 years on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alablama.  This decision involved numerous issues.  The 
veteran submitted a notice of disagreement in September 2001 
and clarified the issues he was disagreeing with in 
correspondence received in October 2001.  A statement of the 
case (SOC) was furnished with regard to the above-listed 
issues in November 2001 and the veteran subsequently 
perfected this appeal.

A review of the claims folder indicates that the veteran is 
claiming entitlement to service connection for undiagnosed 
illness related to his Gulf War service.  He has described 
various symptoms, including muscle pain, joint pain, sleep 
disturbances, headaches, fatigue, diarrhea/abdominal pain, 
and osteoarthrosis.  On review, it appears that the RO is in 
the process of adjudicating the veteran's claim for benefits 
based on undiagnosed illness, but that a rating decision 
considering the applicable laws and regulations pertaining to 
Persian Gulf War claims has not been issued.  An appeal has 
not been perfected with regard to the veteran's claim based 
on undiagnosed illness and therefore, it is not before the 
Board at this time.  See 38 C.F.R. § 20.200 (2002).


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

On review of the claims folder, it does not appear that VA's 
duty to notify and assist pursuant to the VCAA has been 
satisfied with regard to the issues currently on appeal.  For 
example, the veteran has not been notified of the applicable 
provisions of the VCAA and he has not been informed of the 
evidence necessary to substantiate his claims, the 
information or evidence he is responsible for providing, and 
of the evidence that VA will attempt to obtain.  
Consequently, this case must be remanded for adjudication 
pursuant to the VCAA.

Regarding the propriety of the initial 10 percent evaluation 
for degenerative disc disease at L2-L3, the Board notes that 
the RO evaluated the veteran's disability as intervertebral 
disc syndrome pursuant to Diagnostic Code 5293.  These 
regulations were revised effective September 23, 2002.  See 
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Therefore, the veteran's claim for an increased rating must 
be evaluated under both the former criteria and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.

The revised criteria, however, may not be applied earlier 
than the effective date of the revised regulations.  38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  Thus, the revised criteria 
under Diagnostic Code 5293 are not applicable prior to 
September 23, 2002, the effective date of revision.

The August 2001 rating decision denied service connection for 
the residuals of an insect bite.  In his January 2002 VA Form 
9, the veteran stated that VA should have recognized the 
issue of residuals for an insect bite.  The Board construes 
this statement as a timely notice of disagreement with the 
denial of service connection for the residuals of an insect 
bite.  See 38 C.F.R. § 20.201 (2002).  A SOC has not been 
furnished with regard to this issue.  Under Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999), a remand is in order 
so that a SOC addressing this claim can be issued.

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should furnish the veteran and 
his representative a SOC addressing his 
claim of entitlement to service 
connection for the residuals of an insect 
bite.  It should include a complete 
description of his rights and 
responsibilities in perfecting an appeal 
of the denial of this claim.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal, considering all applicable laws 
and regulations.   It is noted that 
Diagnostic Code 5293 was amended during 
the pendency of this appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




